            Case 1:19-cr-00651-LTS Document 828 Filed 09/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                                ORDER OF JUDICIAL REMOVAL

        - against –                                      Criminal Docket No. 19 Cr. 651 (LTS)

 ANDREI RAZVAN RUSU,

                           Defendant.

 – – – – – – – – – – – – – – – – – –X

       Upon the application of the United States of America, by Robert B. Sobelman, Assistant

United States Attorney, Southern District of New York; upon the Factual Allegations in Support

of Judicial Removal; upon the consent of ANDREI RAZVAN RUSU (the “defendant”); and

upon all prior proceedings and submissions in this matter; and full consideration having been

given to the matter set forth herein, the Court finds:

       1.       The defendant is not a citizen or national of the United States.

       2.       The defendant is a native and citizen of Romania.

       3.       On or about August 14, 2020, the defendant was paroled into the United States at

                or near Newark, NJ for the purpose of criminal prosecution, pursuant to Section

                212(d)(5) of the Immigration and Nationality Act of 1952, as amended, (“Act”).

       4.       At the time of sentencing in the instant criminal proceeding, the defendant will be

                convicted in the United States District Court, Southern District of New York, of the

                following offense: Conspiracy to Commit Wire Fraud and Bank Fraud, in violation of

                Title 18, United States Code, Section 1349.

       5.       The above-mentioned offense carries a maximum term of 30 years’ imprisonment.




                                                                                                  1
            Case 1:19-cr-00651-LTS Document 828 Filed 09/10/21 Page 2 of 2




       6.       The defendant is, and at time of sentencing will be, subject to removal from the

                United States pursuant to Section 212(a)(2)(A)(i)(I) of the Act, 8 U.S.C. §

                1182(a)(2)(A)(i)(I), as an alien who has been convicted of a crime involving moral

                turpitude (other than a purely political offense) or an attempt or conspiracy to

                commit such a crime; and Section 212(a)(7)(A)(i)(I) of the Immigration and

                Nationality Act of 1952, as amended, (the “Act”), 8 U.S.C. § 1182(a)(7)(A)(i)(I),

                as an immigrant who, at the time of application for admission, is not in possession

                of a valid unexpired immigrant visa, reentry permit, border crossing card, or other

                valid entry document required by the Act, and a valid unexpired passport, or other

                suitable travel document, or document of identity and nationality as required under

                the regulations issued by the Attorney General under Section 211(a) of the Act.

       7.       The defendant has waived his right to notice and a hearing under Section 238(c) of

                the Act, 8 U.S.C. § 1228(c).

       8.       The defendant has waived the opportunity to pursue any and all forms of relief and

                protection from removal.

       9.       The defendant has designated Romania as the country for removal pursuant to

                Section 240(d) of the Act, 8 U.S.C. § 1229a(d).

                WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the Act,

8 U.S.C. § 1228(c), that the defendant shall be removed from the United States promptly upon his

release from confinement, or, if the defendant is not sentenced to a term of imprisonment, promptly

upon his sentencing, and that the defendant be ordered removed to Romania.

Dated: New York, New York                             /s/ Laura Taylor Swain
                                                     ___________________________________
 September 9, 2021
___________                                          HONORABLE LAURA TAYLOR SWAIN
                                                     UNITED STATES DISTRICT JUDGE




                                                                                                  2
